Appeal by defendant from a judgment of the County Court, Rockland County, rendered January 4, 1972, convicting him of assault in the second .degree, upon a jury verdict, and imposing sentence. Case remanded to the County Court for (1) a hearing before County Judge Kelly on the issue of whether the District Attorney knew, at the time of his summation to the jury, of the existence and whereabouts of James Fisher, who defendant claimed was an alibi witness, and (2) a determination thereon. In the interim, appeal held in abeyance. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.